Citation Nr: 0532499	
Decision Date: 12/02/05    Archive Date: 12/21/05

DOCKET NO.  03-23 264	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota



THE ISSUES

1.  Entitlement to service connection for a skin disability.

2.  Entitlement to service connection for a low back 
disability.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Van Stewart, Associate Counsel




REMAND

The veteran had active military service from August 1980 to 
May 1983. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a December 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Des Moines, Iowa.

The Board notes that the veteran, who never responded to 
earlier requests to identify VA and private treatment records 
related to his claims, mentioned in his July 2003 substantive 
appeal that he had been treated at unnamed civilian medical 
facilities.  

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  Among other 
things, VA is required to undertake reasonable efforts to 
help a claimant obtain evidence necessary to substantiate a 
claim.  38 C.F.R. § 3.159(c) (2005).  Given the veteran's 
mention of treatment at private facilities, VA should take 
action to assist the veteran in obtaining these records.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim. 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2005); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  The VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in his 
possession that pertains to the claim.  38 C.F.R. 
§ 3.159(b)(1) (2005).  

Review of the record discloses that the veteran has not been 
adequately notified of the provisions of the VCAA.  He was 
sent several letters in August 2001, but he has not been 
specifically asked to provide any evidence or information he 
has pertaining to his claims.  While the case is at the RO, 
the RO should ensure that the veteran receives the full 
notice to which he is entitled.

Finally, the Board also notes that in March 2004 the veteran 
submitted a new VA Form 21-22 appointing The American Legion 
as his designated representative, thereby automatically 
revoking his previous representative's authority to act.  
38 C.F.R. § 20.607 (2005).  Notwithstanding the foregoing, 
the veteran's previous representative continued to presume 
representation as late as November 2005 when it submitted an 
Appellant's Brief on the veteran's behalf.  On remand, the RO 
must ensure that the veteran's current representative is sent 
all appropriate notifications.   

Accordingly, the veteran's case is REMANDED to the RO for the 
following actions:

1.  The RO must review the claims 
file and ensure that all 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000), is 
completed.  Specifically, the RO 
must notify the claimant and the 
claimant's newly-appointed 
representative of any information 
and evidence not of record (1) that 
is necessary to substantiate the 
appellant's claims for service 
connection; (2) that VA will seek to 
provide; (3) that the claimant is 
expected to provide; and (4) must 
ask the claimant to provide any 
evidence in his possession that 
pertains to the claims.  Quartuccio, 
16 Vet. App. at 187.  

2.  The RO should also contact the 
veteran and request that he identify 
the names, addresses, and 
approximate dates of treatment for 
all health care providers, VA and 
private, who may possess additional 
records pertinent to his claim.  
With any necessary authorization 
from the veteran, the RO should 
attempt to obtain and associate with 
the claims file any medical records 
identified by the veteran which have 
not been secured previously.  

If the RO is unsuccessful in 
obtaining any medical records 
identified by the veteran, it should 
inform him and his representative of 
this and give them opportunity to 
obtain and submit the records.  

The veteran should be advised that 
he has a responsibility to cooperate 
fully with VA's reasonable efforts 
to obtain relevant records from non-
Federal agency or department 
custodians.  38 C.F.R. § 
1.59(c)(1)(i); see also Wood v. 
Derwinski, 1 Vet. App. 190, 193 
(1991) (duty to assist is not a one-
way street; a veteran cannot 
passively wait for help where he may 
or should have information essential 
in obtaining evidence).

3.  After undertaking any other 
development deemed appropriate, the 
RO should consider the issues on 
appeal in light of all information 
or evidence received.  If any 
benefit sought is not granted, the 
veteran and his representative 
should be furnished with a 
supplemental statement of the case 
and afforded an opportunity to 
respond before the record is 
returned to the Board for further 
review.  

After expiration of any applicable period allowed for 
response, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals.

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2005).
 
 
 
 

